 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRedlands Christian Migrant Association and Domen-ick Maglio, Relda Caleb, and Karen Lee Cous-ins. Cases 12-CA-8556, 12-CA-8556-2, and12-CA-8556-3June 25, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn December 11, 1979, Administrative LawJudge Robert W. Leiner issued the attached Deci-sion in this proceeding. Thereafter, the Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, RedlandsChristian Migrant Association, Immokalee, Florida,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.I The Respondent contends that the Administrative Law Judge wasbiased as a result of its reluctance to settle this case. Nothing in the Ad-ministrative Law Judge's conduct, as alleged by the Respondent, leads usto conclude that he improperly attempted to secure settlement. Further,after a careful review of the record, we find nothing to indicate that theAdministrative Law Judge prejudged the case or demonstrated biasagainst the Respondent in his findings and conclusions. We find the Re-spondent's contention lacking in merit and that the Administrative LawJudge accorded the Respondent a full and fair hearing and rendered animpartial decision.DECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge: Thisconsolidated proceeding was heard in Tampa, Florida,on August 27 and 28, 1979, upon a complaint filed by theGeneral Counsel of the National Labor Relations Boardand a timely answer filed thereto by Redlands ChristianMigrant Association, herein called Respondent.' At issueunder the allegations of the complaint, as amended at theI The complaint. issued on April 24, 1979. is based upon charges filedand served by Charging Parties Domenick Maglio, Relda Caleb, andKaren Lee Cousins on March 19 and 20 and April 10, 1979. respectively250 NLRB No. 27hearing, is whether Respondent, on March 15, 1975, inviolation of Section 8(a)(1) of the National Labor Rela-tions Act, as amended, threatened its employees with dis-charge and other consequences if they expressed dissatis-faction with their working conditions and if they failedto attend a certain meeting called by Respondent onMarch 15, 1979; and whether, in addition, Respondentviolated Section 8(a)(l) of the Act by discharging theCharging Parties on or about March 15, 1979, because,inter alia, they had engaged in protected concerted activ-ities, and particularly, because they presented a list ofgrievances to Respondent regarding the terms and condi-tions of their employment.All parties were represented by counsel at the hearingand had full opportunity to call, examine, and cross-ex-amine witnesses, and to argue on the record. Counselwaived rights to final argument, and after close of thehearing The General Counsel and Respondent submittedbriefs which were duly considered.Upon the entire record made in this proceeding, in-cluding my observation of the demeanor of the witnessesas they testified, and the briefs submitted, I hereby makethe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe complaint alleges, Respondent in its answer and atthe hearing admitted, and I find that Respondent, a Flor-ida corporation with facilities throughout southern Flor-ida, having its principal office and place of business lo-cated in Immokalee, Florida, operates and maintains a fa-cility located in Ruskin, Florida, where it is engaged inthe operation of a day care center and educational facili-ty for the children of migrant workers. During the 12-month period preceeding issuance of the complaint, arepresentative period of Respondent's operations, Re-spondent received gross revenues at its Florida facilitiesin excess of $250,000, and purchased and received at itsFlorida facilities goods, supplies, and materials valued inexcess of $3,000, which goods, supplies, and materialswere shipped to Respondent from points located outsidethe State of Florida. The complaint alleges, Respondentadmits, and I find that, at all material times, Respondenthas been and is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE Al I.EGED UNFAIR LABOR PRACTICESA. BackgroundRedlands Christian Migrant Association (Respondent),hereinafter sometimes referred to as RCMA, is a non-profit corporation organized in Florida in 1965 for thepurpose, inter alia, of educating and caring for the chil-dren of migrant and seasonal farmworkers in southernFlorida. There are 17 Respondent programs operated forfarmworker children in southern Florida, all of whichare directed by Wendell Rollason, the executive director.On this record, only Wendell Rollason exercised thepower to fire employees. Hiring power, pertinent hereto,was reposed in Barbara Mainster and Supervisor Margar-134 REDLANDS CHRISTIAN MIGRANT ASSN.ita Rivera (area coordinator). Rivera had the power tofire teachers. The record does not disclose the totalnumber of employees in the program throughout theState. The educational facility in Ruskin, Florida, thesole facility involved in this proceeding, is the sole year-round center operated by Respondent. Assisting Rollasonis Barbara Mainster, who also maintains her office in Im-mokalee, Florida, and who carries the title "program co-ordinator." Barbara Mainster, wife of Wendell Rollason,actively participates in the employee hiring process, butspends much of her time dealing with the State of Flor-ida in developing grants to RCMA. She also deals withthe 17 directors of the local programs throughout theState. The Ruskin center was developed with the aid ofthe Florida State Department of Education from whichRCMA receives funds ultimately derived from the Fed-eral Government. The State of Florida distributes thefunds.Respondent's witnesses made clear that the funds tooperate the Ruskin facility were procured from the Stateof Florida Department of Education pursuant to theFlorida Migrant Children Learning Program, a programrequiring that such funds be used in a more proscriptiveand limited fashion than other funds received from theState of Florida used to operate Respondent's other mi-grant children day care facilities. In particular, statefunds received by RCMA to operate its other facilitiespermitted RCMA to grant to migrant workers the powerto hire and fire its professional employees, particularlyteachers. However, limitations on funds received byRCMA from the State of Florida under the MigrantChild Learning Program, according to Respondent, forinstance, could not be used to pay the director of theRuskin facility (Margarita Rivera) as its supervisor be-cause that program required that the supervisor of theeducational activities in Ruskin be a certified teacher.Since Margarita Rivera2was not a certified teacher, itwas required, if Respondent desired that she remain asdirector at the Ruskin facility, that she not be paid out ofthe funds which Barbara Mainster received from theState of Florida Department of Education, but rather bepaid out of other funds provided by the State. In fact,that was the condition under which RCMA operated:Rivera remained as the director of all facilities in Ruskin,Florida, but, with one exception, according to Respond-ent, was forbidden to exercise authority over the teacheror educational component. That one exception was thatRCMA's general operating policy provided that the di-rector of any facility could interfere in the educationalprogram relating to matters affecting minority problemsand particularly to prevent or to remedy the striking of amigrant child by a teacher. In such a case, it was clearthat the director, and particularly Margarita Rivera atthe Ruskin facility, had the power to effectively recom-mend the discharge of the teacher to Wendell Rollason.3I Rivera is the area coordinator of three of Respondent's programs inRuskin, including the migrant education center. She is a former orangepicker.I During the hearing, Rollason appeared to contradict the testimony ofother Respondent's witnesses who asserted that Margarita Rivera had thedirect power to fire any teacher who struck a migrant child Rollasonalso testified that Rivera had the power to fire Maglio, the head teacher,By October 1978, Mainster, who drafted the program,was notified that the Department of Education had ap-proved the program she proposed in Ruskin for the op-eration of not only a day care center for the children,but an educational facility as well.Pursuant to the grant, RCMA was empowered to hireteachers and aides to care for migrant children duringthe day when their parents were working.The Ruskin facility occupies a meeting room and twoother rooms in St. Anne's Roman Catholic Church inRuskin, Florida, and is devoted exclusively to the educa-tion and care of children aged 3 to 5 years old. TheRuskin educational center is operated from about 7 a.m.to 5 p.m. Teachers aides (nonprofessional, ordinarilySpanish-speaking or other minority groups) and otherpersonnel would ordinarily receive the children at orabout 7 a.m. (contemporaneously with the departure oftheir parents for work) and, together with the teacherswould feed the children at or about 8 to 8:30 a.m. Teach-ers and teachers aides would thereafter engage in educa-tional activities with the children until about I p.m.when the teaching day ended. By 5 p.m., the parents ofthe children picked them up and the children departed.The teachers, however, having ended their educationalfunction about I a.m., nevertheless remained at the facili-ty and engaged, with the aides, in roundtable discussionsconcerning their activities during the day and proposedimprovements in teaching and other professional discus-sions.Barbara Mainster and Wendell Rollason testified that,with regard to the 17 other facilities operated byRCMA, there was a particular philosophy involvedwhich was strictly enforced. That policy was devotedparticularly to "bringing up the farm migrant laborers."This meant that RCMA would hire farmworkers andtrain them as supervisors to take charge of their installa-tions rather than to have professionals, particularly whitemiddle-class professionals, including teachers, act as lead-ers. It was the RCMA policy to have the professionalsbe supportive only and to "lead from behind." Mainsterand Rollason testified that, with regard to the Ruskineducational facility, however, the grant from the Depart-ment of Education impinged on this RCMA policy be-cause the grant was predicated on the requirement that aprofessional (i.e., a certified teacher) be in charge of theeducational component of the program notwithstandingthat other, noncertified personnel might have supervisoryfunctions exercisable over noneducational elements in theprogram. As will be seen infra, I fully agree with theGeneral Counsel (G.C. br. p. 15) that, notwithstandingRespondent's agreement with the Florida Department ofEducation (Resp. Exh. 1) that its "head teacher wouldsupervise a minimum of ten (10) teachers," a condition inany case never fulfilled, Domenick Maglio, hired as headteacher, was hired because he, inter alia, met the formaleducational qualifications mandated by the State of Flor-ida, and because it permitted Respondent to demonstratetechnical compliance with state guidelines so that projectfunds could be used in the center.for reasons other than striking a child He also sought to distinguish thatpower from the power to discharge other teachers.135 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRCMA received the grant of funds for the educationalfacility in Ruskin on October 13, 1978, and RCMAthereafter advertised in newspapers for certified teachersto conform with the grant mandate. Sometime in August1978, at the referral of Hillsborough County (whereinRuskin is located), Rollason interviewed DomenickMaglio for a position with RCMA pursuant to a differentprogram never ultimately authorized by the State. Onand after October 13, 1978, Maglio was again inter-viewed, this time by Barbara Mainster and Rosa Garcia.Rosa Garcia was the delegated assistant of MargaritaRivera to supervise4the nonprofessional functions (cook-ing, serving, caring for the physical needs of the migrantchildren, and keeping attendance and other records ofthe professionals) at the Ruskin center. Margarita Rivera,who, as above noted, was area coordinator and directorof all RCMA activities in Ruskin, maintains an officeabout 3 miles away from St. Anne's Roman CatholicChurch. Thus, Rivera delegated to Garcia these func-tions at the center. Although the evidence shows thatRivera was often present at the center, the regularity ofsuch presence was not established.Maglio was interviewed sometime before Monday,November 3, 1978, was told that he was being consid-ered for the position of "head teacher," but was given nowritten job description or told what his functions were.Over the weekend, Mainster or Rivera told Maglio thathe had the job, and Maglio commenced work on No-vember 3, 1978. Maglio, describing his being hired byMainster and Rosa Garcia, said that Mainster told Garciathat Garcia was to decide whether Maglio would behired.For 2 weeks after being hired, Maglio was the onlyteacher, and he organized a class. By November 13,Rosa Garcia complained to Mainster that Maglio wasusurping her authority. At a meeting which occurred onNovember 13, Mainster said Maglio was not to be in aclassroom, but was to be an educational "coordinator"and a "resource person," and that the educational pro-gram was "under Maglio," who was "responsible forwhat goes on in the classroom with the children."Maglio testified that he did not see the definition ofthe functions of "head teacher" until February 23, 1979.Mainster said she passed the entire State plan (includingthe portion on "head teacher") to the teachers in No-vember 1978. She did not tell him his powers were de-scribed in the plan. Cf. Formco, Inc., 245 NLRB No. 16(1979). The function of "head teacher," enumerated inthe state plan, appear hereinafter.B. The Supervisory Status of Domenick Maglio1. Maglio in the hiring and assigning process; otherpowersThe hiring, on or about January 30, 1979, of Joan Ser-ralles, a witness called by Respondent, is instructive ofMaglio's role "on the interview team." Serralles testifiedthat on January 30, her first day of work, she had beencalled at home by Barbara Mainster and asked if shewere interested in a teaching job. She came to the4 It is unnecessary to decide whether Garcia is a statutory supervisorRuskin center and first spoke to Rosa Garcia, who toldher "congratulations you have the job." When Serrallesasked Garcia if she indeed had the job, Garcia answeredthat she believed that she did. This exchange took placein the kitchen. Serralles then proceeded to the diningroom where the other teachers were standing, and ReldaCaleb said, "She's our new teacher." Maglio was walk-ing by and told them to "wait a minute" and that theyshould first interview Serralles. At this point, Maglio andthe other teachers asked her questions, and Maglio toldher that she had the job and asked her if she would liketo attend the teachers meeting. Maglio told her to signthe timesheet. The evidence shows, however, that Main-ster had already decided to hire both Serralles and Dix atthis time because, if two teachers were not hired immedi-ately, RCMA would lose the state grant for these twoteacher positions.With regard to her first assignment, Serralles testifiedthat no one in particular assigned her to her first job,which was to assist other teachers. Indeed, the teachersas a group told her at a teachers meeting on the first dayof her employment that she would assist them. Similarly,when she was assigned to help a particular teacher, noone assigned her to that teacher. Rather, that teachertold her to work with her because that teacher's aidewas not there at the time. For the first 3 weeks to amonth on the job she helped different teachers with theirwork with the children. The teachers as a group workedout a schedule whereby she and the other new teacher,Dix, were distributed among the other teachers to helpthem. After this 3-week period, Maglio asked her wheth-er she believed that she was ready to take a class of herown. He then accompanied her to a teachers meetingwherein he told the teachers that he observed that Ser-ralles had handled a class well. The other teachersagreed. The teachers and Maglio also agreed that theclasses were not sufficiently large so that they could besplit, and Maglio suggested, and the teachers agreed, thatSerralles should have her own class. At this point, theteachers directed the children from their classes to enterSerralles' class. With regard to Dix, Maglio assigned herhis classroom in the kitchen.Margaret Dix testified that she was interviewed byGarcia, Maglio, and three other teachers when she cameto the job. The group of teachers recommended toRivera that she be hired. After the interview, she wascontacted by Maglio, who told her that she had the joband that she should report to work. But Rivera had in-structed Maglio to telephone Dix. Dix testified that, withregard to educational matters, she regarded Maglio asher "boss." But Cousins testified, and it is not elsewheredenied, that, in addition to a very informal atmosphereamong the teachers, neither she nor other teachers neces-sarily followed Maglio's suggestions. In any event, nodiscipline warning, or corrective action followed from afailure to follow a Maglio suggestion in educationalpolicy. Maglio never reported these failures, nor was heasked to do so.The record fails to disclose what became of the teach-ing logs which the teachers filed pursuant to Maglio'sinstructions. It was not shown that Maglio possessed any136 REDLANDS CHRISTIAN MIGRANT ASSN.of the logs or reviewed them or made an dispositionwith regard to them.Rollason at first testified that Maglio had power togrant time off to the teachers. The record evidence failsto support this contention. Rather, the evidence showsthat, upon being sick or requesting time off, teacherswould notify anyone who answered the phone. This in-formation would be relayed by the answering person, beit Maglio or any other teacher or aide, to Rosa Garcia.Ultimately, according to Rollason, requests for time offand matters relating to lateness were reported to Margar-ita Rivera, who passed on these applications.Finally, the record shows that Maglio was paidS12,600 a year, and that the other teachers were paid9,000 to $10,000 a year according to experience. Thesewage rates were in conformity with the HillsboroughCounty wage rates for teachers and set by Rollason orhis board of directors.Pursuant to the receipt of the October 13, 1978, grant,Karen Lee Cousins was interviewed by Mainster andRivera in mid-October and thereafter was told by eitherRivera or Mainster to report to work. In particular, sherecalled that on the first day she reported for work,which was November 15, 1978, Maglio assigned her toher class and told her to keep a log and to turn it in. Sherecalled that, when she was first interviewed in veryearly November by Rivera and Mainster, she saw Maglioon the job. She was told by Mainster on her first day atwork that Maglio, holding a Ph.D. in early childhoodeducation, was "the head teacher" and was "in charge"of the "educational component" of the "program."By March 1979, the RCMA center employed Maglio,five other teachers, and eight teachers aides. Includedwas Relda Caleb, employed on December 21, 1978. Shedid not testify at the hearing.Cousins testified that, notwithstanding that Mainsterdescribed Maglio as "head teacher," she regarded him asa "resource person," and she did not regard him ashaving disciplinary power over her. She also testifiedthat she did not know who assigned her aide to her.Thus, while Maglio interviewed teachers who wereapplicants for positions (Margaret Dix and Joan Ser-ralles) in late January 1979, there is no evidence that heparticipated in any effective recommendation that theybe hired. Rollason testified that Rivera, who also partici-pated in the interview, either hired them or, more prob-ably, recommended that they be hired. Maglio tele-phoned two teachers (Dix and Serralles) and told themthat they were to be hired. Whereas Rollason testifiedthat, in participating in the interview, Maglio told Main-ster (actually Maglio and the teachers spoke to Rivera)to hire them, Mainster, in enumerating the powers thatMaglio possessed, failed to corroborate Rollason's state-ment to the effect that Maglio had the power to recom-mend, much less to effectively recommend, the hiring ofteachers. When given the opportunity to state thatMaglio actually had the power to recommend hiring (re-gardless of "effectively" recommend), Rollason said onlythat Maglio was "on the interview team." The power tohire them was vested in Mainster and Rivera, who hadalready interviewed the two prospective teachers.Maglio had no veto power.I conclude, therefore, that Maglio had no powers tohire or to effectively recommend the hiring of teachers.Nor did he have any power to discipline teachers. Simi-larly, there is no question that, when Maglio was hired,he was not told by Mainster, Rivera, Rollason, or anyother supervisor that he had any of the powers enumer-ated in Section 2(11) of the Act. In particular, he had nopower to grant time off or reward teachers or aides.2. Respondent's further evidence and argument withregard to Maglio as a statutory supervisorAt the hearing, Respondent conceded that Rollason,Mainster, and Rivera were supervisors within the mean-ing of Section 2(11) of the Act. Respondent, however,did not concede that Rivera's delegate at the Ruskincenter, Rosa Garcia, was a statutory supervisor.In support of its contention that Maglio was a statu-tory supervisor, Respondent basically makes two argu-ments:(A) That, pursuant to the grant received from theState of Florida Department of Education, Maglio, as a"head teacher" as defined in the grant (Resp. Exh. 1), isa statutory supervisor. The terms of the state grant underwhich Maglio received his pay provide that the functionsof a "head teacher" include (1) assisting with the super-vision of teachers and assistants, (2) planning and imple-menting inservice programs, (3) being involved as re-quested in the selection of teachers and assistants for theearly childhood classes, (4) being involved in the selec-tion of instructional materials, (5) planning and imple-menting activities for parental involvement, (6) compil-ing data for the evaluation of pupil progress, (7) provid-ing information to the State of Florida Department ofEducation, (8) keeping abreast of current education prac-tices by attending professional conferences, (9) workingcooperatively with supportive services personnel, (10)cultivating an understanding of the special extendedduties and responsibilities reflecting the extra time,energy, and dedication required of teachers who workwith preschool migrant children, (11) working directly inclassrooms with staff, (12) supervising a minimum of 10teachers in the Florida Migrant Children Learning Pro-gram, and (13) attending to any duty that might be nec-essary for successful implementation of the said program.In short, Respondent contends as a first argument thatthese enumerated functions of the "head teacher" requirethe conclusion that Maglio is a statutory supervisor. Tothe extent Respondent argues that the job title "headteacher" or job description determines statutory supervi-sory status, its argument is without merit, since theBoard has held to the contrary. Cf. The Western UnionTelegraph Company, 242 NLRB No. 128 (1979), withFormco, Inc., 245 NLRB No. 16 (1979). It is the posses-sion of supervisory authority, not its exercise, which isdeterminative. Formco, Inc., supra at fn. 7.(B) In addition, Respondent argues that the evidenceshows that, whatever the description of Maglio's dutieswas, his functions, actually performed, demonstrated su-pervisory capacity within the meaning of the Act. In itsbrief, Respondent urges that Maglio and the teacherswere not employed long enough to demonstrate his su-137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpervisory authority, but names four areas in whichMaglio actually exercised authority: (I) assignment ofteachers to classes, (2) instruction in the performance oftheir duties, (3) supervision of their performance, and (4)the teachers' recognition of him as the supervisor. Insupport of these contentions, Barbara Mainster testifiedthat she observed Maglio exercising the power of assign-ing aides to teachers; evaluating teachers informally (itwas conceded that there were no formal or written eval-uation of the teachers by Maglio or any other person) inthe sense that she asked him on at least one occasionhow each of the teachers in the Ruskin facility were"shaping up" and how he would "rank" the teachers; or-dering supplies, including books, when required; and,prior to the arrival of the State of Florida curriculumwhich was required to be followed, Maglio exercisingunfettered discretion to create and implement a curricu-lum which would be in such conformity with state regu-lations that the State would not object to Maglio's cur-riculum in this interim. In addition, Maglio did not,after a 2-week period of employment, have a class of stu-dents, but only observed the activities of the teachersfrom time to time and regularly met with them at theend of each day regarding their day's experiences andtheir future functions. Magarita Rivera also observed theteachers but, according to Respondent, observed themonly with regard to the impact of the teachers on thechildren in terms of problems raised by their minorityand migrant status. There is no question but that Maglio,at least in Cousins' case, decided her readiness to assumeteaching duties. Finally, Maglio attended meetings in Or-lando and Sarasota, Florida, relating to childhood devel-opment.The evidence also shows that with other teachers andaides Maglio served breakfast and lunch to the childrenand participated in outdoor children's play and in teach-ers meetings. There is no evidence that he called orchaired the meetings. He and other teachers made sug-gestions on teaching functions, but neither he nor othersgave orders or vetoed suggestions. His suggestions, andother teachers' suggestions, were not necessarily carriedout, and no teacher suffered discipline, warning, or simi-lar result from such failures. Furthermore, it is undisput-ed that Maglio regularly swept floors, moved furniture,bought groceries, fixed equipment, served meals, andcleaned septic tanks.Mainster recalls that on or about December 6 or 7, atan Orlando meeting which both she and Maglio attend-ed, she discussed his role with him over a period of 5hours. She told him that he was in charge of classroomfunctions, curriculum, teachers, the requirements thatchildren learn English, and the discipline of children. Inthis meeting, as well as meetings of November 13 and 17,apparently as a result of complaints by Rivera andGarcia over Maglio's alleged usurpation of their supervi-' Cousins credibly testified that there never was a written curriculum;that she herself was the final authority of what was taught in her class-room; and that, although teachers as a group decided on a weekly themeof instruction, each teacher was responsible for its presentation. No one,according to Cousins, had the power to change instruction nor didanyone, in any event, exercise such power. Nor did any person remon-strate with any teacher over a failure a "suggestion."sory functions, Mainster and Rollason discussed and dis-tinguished Maglio's role with regard to the functioningof the Ruskin center, as compared to the role of Margar-ita Rivera, the area director.Rollason had received complaints from SupervisorRivera that Maglio made remarks concerning her author-ity and functioning and generally resented her supervi-sory status in the Ruskin center. Rivera, basically Span-ish-speaking, trained as a director of RCMA, and havingoriginally been a migrant worker herself, often told Rol-lason that Maglio was criticizing her basically becauseMaglio was a professional and Rivera was exercising su-pervisory authority and interfering with his functioning.In short, Rollason credibly testified that Maglio was jeal-ous of Rivera and her supervisory authority, and desiredto eliminate her and substitute himself as having supervi-sory authority in the running of the Ruskin educationalcenter. Notwithstanding Respondent's contrary testimo-ny, the record shows that Rivera's authority (which ex-tended to any situation in which the teachers' activitieshad an impact on the children or the aides because oftheir migrant status) extended to the educational pro-gram notwithstanding that her authority did not relate tothe curriculum. Thus, teachers engaging in any sort ofdiscipline or personalized relationship with any of themigrant children were subject to Rivera's authority.Indeed, the only element theoretically free from Rivera'sauthority with regard to the teachers was the teachingfunction, but even that area was subject to Rivera's inter-vention if undefined ethnic or disciplinary issues arose.3. Conclusions as to Maglio's supervisor statusThe question is whether Maglio, holder of a Ph.D. inchildhood education hired as "head teacher," was a stat-utory supervisor or merely primus inter pares.It is undisputed that the term "supervisor" as definedin Section 2(11) of the Act6is to be read in the disjunc-tive (N.L.R.B. v. Bell Aerospace Company, Division ofTextron, Inc., 416 U.S. 267 (1974)), and, as above noted,it is the possession rather than the exercise of the powerwhich is determinative (Formco, Inc., 245 NLRB No.16). Tangible examples of its existence, however, are re-quired. Oil, Chemical and Atomic Workers InternationalUnion, AFL-CIO [Kansans Refined Helium Company] v.N.L.R.B., 445 F.2d 237, 243 (D.C. Cir. 1971).Regarding Barbara Mainster's enumeration of Maglio'spowers, above, I find that, although Mainster and Rolla-son may well have told Maglio from time to time that hewas the "head teacher"7and "in charge" of the educa-tional element at the Ruskin migrant children's facility,and paid him as such, I credit Maglio's testimony that hewas never told what his actual powers were (with regard6 Sec. 2(11) reads, in pertinent part:...any individual having authority, in the interest of the employer,to hire, transfer, suspend, lay off, recall, promote, discharge, assign,reward, or discipline other employees, or responsibly to direct them,or to adjust their grievances, or effectively to recommend suchaction, if in connection with the foregoing the exercise of such au-thority is not of a merely routine or clerical nature, but requires theuse of independent judgment.This title was necessary to pay Maglio out of the State of FloridaDepartment of Education grant.138 REDLANDS CHRISTIAN MIGRANT ASSN.to the teaching personnel) as opposed to his professionalduties. Whether Mainster and Rollason purposely ob-scured Maglio's role is immaterial. I reject here, as thecourt of appeals rejected in Oil, Chemical and AtomicWorkers International Union. AFL-CIO [Kansas RefinedHelium Co.] v. N.L.R.B., 445 F.2d at 244, Rollason's andMainster's self-serving testimony of their conferral uponMaglio of "supervisory powers."8It must be noted,therefore, that the basic principle of Section 2(11) has todo with power over employees rather than professional,substantive functioning.9Mainster testified that Maglio exercised variouspowers, and the review of these powers, as alleged byMainster, is pertinent. Although Maglio has no power tohire, fire, discipline, or reward the teachers aides, theevidence shows that Maglio did have the power to shiftaides between and among teachers and, on one occasion,to declare a teacher ready for class assignment. This,however, demonstrates no Section 2(11) power inMaglio. There is no suggestion that Maglio, in exercisingthat power, engaged in any act of discipline, reward, orsupervisory, as opposed to professional, judgment.Rather, it was the implementation of the scheme to con-tinue the operation, much the same as a leadman directsemployees in the routine operation of machinery. Gyro-dyne Company of America, 170 NLRB 236, 257 (1968),and cases cited. Thus the designation of a teacher or sub-stitution of an aide was a professional function ratherthan a supervisory act with regard to the aides and theteachers. Not only is there no evidence of use of thispower in any supervisory area, but Maglio had no powerto discipline or fire teachers. The only person havingsuch power-even over Maglio--was Rivera. ThatRivera lacked power over teacher classroom perform-ance does not at all suggest that Maglio had that power.The evidence, to the contrary, is that he lacked any dis-ciplinary power over teachers, and there is no proof re-garding teachers aides.Maglio's power to order books and supplies using hisindependent judgment amounts to no more than a powerto commit Respondent's funds and credit. While this maywell have been a substantial power (the evaluation ofbooks being a technical, professional decision) and ademonstration of Respondent's confidence, such a poweris not among those enumerated in Section 2(11).With regard to Mainster's direction to Maglio tocreate a curriculum that is merely a direction to executea professional act of which Maglio was particularly capa-ble by virture of his education; i.e., to create a device tobe used by other teachers. Such power to create a cur-riculum does not in any way demonstrate Maglio's super-visory control as opposed to his professional superiority6 The court approved, at 244, the conclusion that "while numerous al-legations of supervisory authority have been made, the nearly total lackof evidence of authority actually exercised negates its existence."a I agree with the General Counsel (br. p. 10) that, unlike cases wherethe General Counsel seeks to bind a respondent employer by provingagency status through supervisory capacity and has the burden of proofthereon, where, as here, Respondent invokes supervisory status as a de-tense, the respondent bears the burden of proving such status. FerlandManagement Company, 233 NLRB 467, 471 (1977). I further agree, more-over, that, whoever has the burden of proof herein, there is insufficientaffirmative evidence to prove Maglio's supervisory status.over the other teachers. It is merely a device for teach-ing created by Maglio for Respondent and used by Re-spondent, not a Maglio power over teachers, whichpower is specified in Section 2(11). Rosary Hill College,202 NLRB 1137 (1973).Maglio's attendance at professional meetings withMainster perhaps demonstrates his professional distinc-tion. It does not demonstrate the possession of supervi-sory powers.Even if Mainster told him on or about December 6and 7 that he was "in charge of classroom functions, cur-riculum and teachers" and even if in January 1979 Rolla-son told him he was "in charge of the teachers" and wasto produce a program reflecting the goals of the Homesuch generalized statements do not create any of the spe-cific powers over employees described in Section 2(11).Similarly, the records shows that Maglio's role defend-ing teacher Karen Lee Cousins from discharging (byRivera) over a report of Cousins' slapping a child wasMaglio's uncovering evidence (conflicting versions of theincident) rather than an interposing of his supervisorystatus on behalf of Cousins against the proposed disci-pline. Thus, Cousins' continued employment did not flowfrom an exercise of any Maglio supervisory status. Atbest, Respondent reposed confidence in Maglio's judg-ment and ability in pointing out that the offended parties'versions of the incident were inconsistent.While the ability to assign teachers aides and to de-clare a teacher ready for a classroom perhaps suggestevidence of supervisory authority, I conclude, neverthe-less, that, in the absence of the authority to discipline orreward, Maglio was making professional decisions, andthat Respondent has failed to shoulder its burden to es-tablish such authority within the definition of Section2(11) of the Act by a preponderance of the credible evi-dence. Contrary to Respondent (Resp. br. p. 4), Maglio'stestimony that the teachers did not accept his profession-al suggestions on classroom activities and that he there-fore "tried as subtly as possible to influence their teach-ing styles" does not demonstrate such a power of coer-cion as to conclude that Maglio had the power to "re-sponsibly direct" the teachers within the meaning of Sec-tion 2(11). Here, Maglio did not have the authority evento grant teachers time off or to reprimand them for theirlateness. His influencing of teaching style, if established,is not a Section 2(11) power. Assuming, arguendo, thatMaglio has the power to coerce their teaching styles, Iwould nevertheless conclude that such "power" is "in-dicative of professional rather than managerial status."Goddard College, 234 NLRB 1111, 1113 (1978); RosaryHill College, 202 NLRB 1137 (1973). It is unnecessaryhere for the General Counsel to show who is the super-visor of the teachers-Rivera, Mainster, or Rollason.That burden is on Respondent. I conclude that the evi-dence fails to demonstrate that Maglio is a "supervisor"within the meaning of Section 2(11) of the Act. I furtherconclude that Respondent's failure to confer any supervi-sory powers on Maglio was due to its aversion for suchpowers in professionals and its policy of conferring suchpowers on those springing out from migrant workerstatus.139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Events of March 15, 1979On Wednesday, March 14, 1979, the five teachers andMaglio held a meeting at the school where they dis-cussed Rivera's direction that classes for the next day,Thursday, March 15, were to be held outside on theschool grounds rather than in the classroom (because ofdecorations for St. Patrick's day in the classrooms) andthe fact that there were no toilet facilities at the schoolbecause the septic tanks were flooded. Rosa Garcia andSupervisor Rivera attended parts of the teachers meet-ing. The teachers resolved to close the center rather thanhave outside classes because of hot weather and the lackof toilet facilities. The teachers further resolved notcome to work the next day, Thursday, March 15, andtold this to Rivera. In addition, Rosa Garcia transcribeda list of the teachers' complaints which were discussed infront of Rivera. These complaints included the teachers'unwillingness to work the following day because of thebroken septic tanks; the teachers' desire for new class-room facilities to work in; and their need for both var-ious teaching materials and an understanding with Re-spondent concerning how their wages were to be com-puted. At one point, Rivera left the meeting, and tele-phoned Rollason and told him of the teachers' resolve(with Maglio as the particular spokesman) not to cometo work, their desire to have Respondent close down thecenter the next day, and the complaints about teachers'salaries, holidays, and other grievances over workingconditions.After Rivera notified Rollason of the teachers' deci-sion not to come to work the next day, Rollason decidedto close the facility and told Rivera to telephone theteachers for a meeting the next day at the center. Riverathereafter informed Rollason that she had reached twoteachers.On the morning of March 15, Rollason came to thecenter, found the teachers absent, and received a tele-phone call from the Hillsborough County school ware-house that Maglio had canceled a pickup from the ware-house of tables and chairs destined for the center. Rolla-son testified that this cancellation caused him to telephoneMaglio at his home and tell him: "I am calling to tellyou that you are through with RCA, and I am sendingyou your final check in the mail."Maglio answered, "Well, if that's the way that youwant it, fine." Rollason hung up. Rollason testified thathe regarded Maglio's cancellation of the March 15pickup as constituting insubordination. However, hegave no reason to Maglio for the above discharge.In fact, Rollason, when confronted by his sworn state-ment previously given to the Board, admitted to other,"more accurate" reasons'°for his firing Maglio:11 (a)10 A pink discharge slip, not in evidence, apparently asserted thatMaglio was discharged for insubordination and undermining RCMA.Rollason testified, however, he did not ever recall telling Maglio that oneof the reasons for his discharge was insubordination although he did men-tion Maglio's lack of harmony and sympathy with RCMA's goals when,after Maglio was discharged, he returned and asked Rollason for thereason for his discharge. As will be noted hereinafter, I conclude that"insubordination" as a reason for discharge was a post hoc rationalization.I As above noted, one of the alleged reasons for firing Maglio wasMaglio's alleged general lack of sympathy with Respondent's concept ofhaving minority persons as supervisors and, in particular, with Rivera'sfor failing to report for work on Thursday morning; and(b) for influencing the other teachers not to report forwork on Thursday morning, March 15. These latter ele-ments in Rollason's decision to discharge, of course, pre-ceded any Maglio "insubordination" of the next day,March 15, 1979.Having previously received Rivera's message that shehad contacted two teachers to tell them of the meetingon March 15, Rollason, later in the morning on March15, telephoned the teachers to tell them that the meetingtime was set for I p.m. Respondent's witness, teacherMargaret Dix, testified that, when Rollason telephonedher regarding the meeting, she told him she would tele-phone Maglio because "we are all trying to stick togeth-er on this." Rollason answered, in substance, first sug-gesting that Dix not contact Maglio, that he had firedMaglio and that "if you value your job, then you'll cometo the meeting."Later in the day, before attending the meeting, theteachers met, drew up a formal list of six grievances enu-merating the demands of the professional staff (G.C.Exh. 2),12 and, in the afternoon, proceeded to the centerfor the meeting. Maglio then handed Rollason the six"Demands." Rollason looked at the list. Whereas Gener-al Counsel's witnesses (Maglio and Cousins) recalled thatRollason said that he could deal with the grievances, Re-spondent's witnesses (Rollason Dix, Serralles, and Main-ster) assert that Rollason said that the grievances couldbe discussed except the one dealing with replacingRivera as the director. In any event, it is undisputed thatRollason then said, "Doctor Maglio is fired and remainsfired." Maglio then arose to leave. It is disputed thereaf-ter whether, as Maglio testified, Rollason then said,"Anyone who wants to follow suit can follow Maglio"or as Cousins testified, "[A]nyone who feels the sameway can go with him" or, as Mainster testified,"[A]nyone who wishes is free to leave with him." Ser-status as his superior. Yet, Maglio's incompatibility with Rivera, after thebeginning of 1979, based on Rivera's complaints to Rollason, accordingto Rollason's testimony, admittedly tapered off. Thus, by March 1979 thispersonalitly clash had simmered down. On the other hand, however, asnoted in the text infra, Maglio's desire to supersede Rivera as directorwas incorporated in the teacher's written grievances served on Rollason.12 The six items of the document entitled "Demands of ProfessionalStaff of Redlands Christian Migrant Association," dated March 15, 1979,are:1. Facilities-We feel it is necessary for all five portables to beopen for operation before we can run an educational program suc-cessfully. We will not teach out of two portables. Although theteaching conditions have been difficult in the church, we are willingto continue under the present trying conditions. At such time that allfive portables are safely completed and furnished with educationalmaterials, the grounds cleared and the buildings licensed, we will beready to move in.2. Materials-Teachers will have the authority to directly ordermaterials and supplies. A petty cash account will be available on thepremises for use by the teachers.3. Aides-The responsibilities of the aides will be clearly outlinedfor the staff. Salaries will be commensurate with responsibilities.4. Director-The director of the program must be a certifiedteacher as specified in the proposal. The teachers will be accountableonly to the director.5. Salaries-We demand to see how RCMA has computed the sal-aries according to Hillsborough county pay scale.6. Holidays-Holidays will be commensurate with HillsboroughCounty or salary compensation will be made.140 REDLANDS CHRISTIAN MIGRANT ASSN.ralles' refreshed recollection, consisting solely of ananswer to leading questions, supported Mainster's testi-mony as did Dix's recollection.Cousins particularly recalled that it was only as sheand teacher Caleb were leaving with Maglio that Main-ster, not Rollason, picked up the list of grievances,looked them over, and said, "These don't seem so bad.Perhaps we can deal with some of them." Cousins andCaleb then left with Maglio. As above noted, shortlythereafter Maglio returned and asked Rollason why hehad been fired, and Rollason told him it was because ofMaglio's lack of sympathy and harmony with theRCMA program. Nothing was said of any Maglio insub-ordination.One week later (March 22), Cousins telephoned Riveraand asked to return to work "if I can" Rivera told her totelephone Rollason, who returned her call that evening.He said that he understood that she wanted her job back.She said, "Well, I thought I wanted to come back, but Iam not sure if I want to come back under the circum-stances that we have been working under." Rollason an-swered, "Well your children have been reassigned, andthe position is no longer available."D. The Teachers' Activity of March 14 and ISI conclude from the uncontradicted testimony that onMarch 14 the teachers resolved to withhold their laborand, in fact, did so on March 15. 1 further find that theteachers notified Respondent, through Rivera and Ri-vera's telephone call to Rollason, on the afternoon ofMarch 14 that they were withholding their services be-cause, inter alia, of what they regarded as unsatisfactoryworking conditions, including wages, teaching facilities,and septic tank failure. I further conclude that Respndentwas then aware, as early as March 14, that the teachers,together with Maglio, were engaged in an economicstrike. As noted in Hale Manufacturing Co., Inc., 228NLRB 10, 13 (1977):Section 8(a)(1) of the Act prohibits an employerfrom interfering with, restraining, or coercing itsemployees in the exercise of the rights guaranteedthem in Section 7 of the Act. This section protectsemployees' concerted activities engaged in for thepurpose of obtaining monetary benefits from theiremployers. Cf. Union Camp Corporation, BuildingProducts Division, 194 NLRB 933 (1972), enfd. 436F.2d 1136 (5th Cir.); KPRS Broadcasting Corpora-tion, 181 NLRB 535 (1970). The protection accord-ed them under this section is not dependent uponthe merit or lack of merit of their concerted activi-ties. See The Singer Company, Climate Control Divi-sion, 198 NLRB 870, fn. 5 (1972). Nor to be entitledto such protection do employees engaged in con-certed activities first have to make a demand uponthe employer to remedy a condition they find ob-jectionable. N.L.R.B. v. Washington AluminumCompany, Inc., 370 U.S. 9 (1962).E. Maglio's March 15 DischargeMaglio's "insubordination," i.e., canceling the tableand chair pickup, as a reason for being discharged wasnot communicated by Rollason to Maglio at the time of,or even shortly after, the discharge, and did not evenexist until Rollason subsequently created formal reasonsfor the discharge. In addition, Rollason admitted thatMaglio's incompatibility with Rivera was no longer anabrasive issue in February and March 1979. While Rolla-son seized on "insubordination"'3 to discharge Maglio, Iconclude that, since he knew on Wedensday, March 14,from Rivera both of Maglio's participation in and influ-ence on the teachers' meeting and of the teachers' agree-ment to refuse to work the next day (March 15) beforeany alleged Maglio insubordination, and since Maglio'sinfluence on other teachers, his own participation, andthe refusal to work were principal reasons ultimately ad-mitted by Rollason for Rollason's discharging Maglio, Iconclude (1) that Rollason's motivation for the dischargewas substantially formed before the telephone call on themorning of March 15 from the county warehouse notify-ing him of Maglio's cancellation, and (2) that "insubordi-nation," at most, like Maglio's incompatibility withRivera, was a rationalization, post hoc, seized upon tohide Rollason's animus against the teachers in general,and Maglio in particular, for engaging in a strike and re-quiring him to shut down the center. In short, I concludethat Rollason discharged Maglio, not for March 15 "in-subordination," but for his March 14 participation in ainfluence over the other teachers in causing the econom-ic strike commencing March 15. I do not find that Mag-lio's mere presentation of the teachers' demands substan-tially contributed to his being discharged. Having previ-ously concluded that Maglio was an employee ratherthan a supervisor, I conclude that Rollason dischargedMaglio for having engaged in, indeed having led, a pro-13 There is of course no substantial explanation why this "insubordina-tion" apparently infuriated Rollason, and I infer that it was an after-thought. Counsel for Respondent notes that Maglio had been directed toarrange for the pickup, including rental of a truck, and that Maglio's can-cellation was "deliberate" sabotage of Respondent's business (br., p 10)and designed to injure Respondent's business (br., p II1) If Maglio wasengaged in a strike, his cancellation of the truck rental and the pickupwere hardly sabotage His early notification of cancellation to the ware-house under these circumstances might well have been helpful ratherthan harmful to Respondent. Moreover, there was no "gross insubordina-tion" (br. p. 9) involved because there was no showing that the cancella-tion prevented future pickup or resulted in some irreparable loss to Re-spondent Similarly, failure to notify Respondent of the cancellation ap-pears to be nothing more than passing inconvenience since there was noshowing that immediate pickup was necessary as a condition of obtainingthe chairs and tables. Thus, Maglio's cancellation of the furniture pickupof March 15 demonstrates no sabotage and, in view of Rollason's previ-ous knowledge of the anticipated work stoppage, is hardly "insubordina-tion." Maglio was engaged with other teachers in a concerted refusal towork-an otherwise lawful strike. I infer that what upset Rollason, if hewas upset by the cancellation, was the obvious inconvenience caused bythe strike, rather than any Maglio sabotage or insubordination Strikes areoften designed to cause inconvenience to the employer, but a lawfulstrike is a protected statutory right At no time in the pleadings. proof, orargument did Respondent urge that the strike was so precipitously calledthat, because young children's safety and health were at stake, the strikewas illegal (Maorhall Car Wheel and Foundry Co. of Marshall. Texas. Inc.,105 NLRB 314 (1953); 107 NLRB 314 (1953). enforcement denied onother grounds 218 F2d 409 (Sth Cir 1955)). and that Respondent had acorresponding right to discharge the strikers141 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtected concerted activitiy. The discharge of Maglio vio-lated Section 8(a)(1) of the Act.F. The March 15 Threat to Margaret DixWhen Rollason telephoned Margaret Dix on the morn-ing of March 15, he knew that she was already engaged,with the other teachers, in a concerted work stoppageover working conditions and therefore in a lawful strike.Rollason's admonition to Dix, which Dix communicatedto the other teachers, "If you value your job, you'llcome to the meeting,"14was a warning or threat of dis-charge to a striker if the striker did not follow her super-visor's direction. Dix, as a striker, had a right to refrainfrom attending the meeting. Rollason's threat to her jobconditioned on her attendance, alleged in Section 4(b) ofthe complaint, as amended at the hearing, violated Sec-tion 8(a)(1) of the Act.G. The March 15 Meeting and the Discharges ofCaleb and CousinsOn the afternoon of March 15, Maglio, already unlaw-fully discharged (and known by the strikers to have beendischarged), together with the five other striking teach-ers, attended the meeting earlier called by Rollason.The testimony is controverted concerning events fol-lowing Maglio's serving the teachers' six demands (G.C.Exh. 2) on Rollason. From among the various versions,all of which come from interested parties, and upon myevaluation of all the circumstances, particularly my ob-servation and perception of Cousins, Maglio, Rollason,and Mainster as witnesses, I credit Cousins' recollection,notwithstanding that she is an alleged discriminatee. I doso because of her demeanor, her unemotional and directdelivery, and because of the nature and sequence ofevents. I accept Cousins' testimony that Rollason, havingexamined the six teacher demands, rejected them ("Icannot deal with these grievances",) and told the teach-ers that "Doctor Maglio is fired." I also conclude that itwas Mainster, rather than Rollason, who thereafterpicked up the document as Caleb and Cousins were leav-ing, and said that "These grievances aren't so bad. Ithink we can deal with a lot of them, except maybenumber 4."Returning, however, to what occurred after Rollasonsaid Maglio was "fired," the evidence, beyond the factthat Maglio then stood up to leave, is also in conflict.Cousins testified that Rollason added, "[a]nyone whofeels the same way can go with him"; whereas Rollasonand Respondent's witnesses testified that Rollason said,"Anyone who wishes to leave with Doctor Maglio isfree to do so." As I have noted above, Serralles' testimo-ny was the result of leading questions by counsel for Re-spondent. I find, in any event, contrary to Rollason's tes-timony, that, whichever of the above versions of Rolla-son's statement is credited, teachers Caleb and Cousins14 Rollason denied making this statement, thus contradicting MargaretDix's testimony. Dix, a witness called by Respondent. testified generallyin support of Respondent's position and is currently employed by Re-spondent. I not only reject Rollason's denial and credit Dix on this testi-mony, but I conclude that Rollason's credibility is undermined in the res-olution of this conflict. I do not hesitate to conclude that Rollasovns com-plete dedication to Respondent affected his credibility.stood up to leave after Rollason made the statementrather than merely when Maglio stood up. Thus, it wasRollason's statement that triggered their leaving, ratherthan merely Maglio's standing up after the teachers weretold that he was fired.General Counsel first urges (br., p. 16) that Rollason'slanguage, especially if Cousins' version is credited, underall the circumstances, constitutes a "discharge" of Caleband Cousin, and that the discharge was due to their en-gaging in a strike whether unfair labor practice ormerely economic.The first question to be resolved is whether they weredischarged at all. It is true that the conclusion that a"discharge" had occurred does not depend on formalwords of art (N.L.R.B. v. Trumbull Asphalt Company ofDelaware, 327 F.2d 841, 843 (8th Cir. 1964)), but ratheron whether, under the existing circumstances, Rollason'swords and actions would lead a prudent person to be-lieve his tenure had been terminated.s5N.L.R.B. v.Trumbull Asphalt Company of Delaware, supra, cited inN.L.R.B. v. Hale Manufacturing Company, Inc., 570 F.2d705 (8th Cir. 1978).'6In addition, it has long been therule that an employer violates the Act, i.e., constructive-ly discharges an employee, by giving him the choice ofquitting his job or working without union representation(Tricor Products, Inc. and or C & J Pattern Co., 239NLRB 65 (1978)), or quitting his job or not engaging inprotected activities, e.g., wearing a union button (New-port Division of Wintex Knitting Mills, Inc., 216 NLRB1058, 1066 (1975)). See Viele & Sons, Inc., 227 NLRB1940, 1945 (1977) (Hadden discharge).Applying the above rules to the instant facts, I con-clude that it is unnecessary to determine whether Rolla-son, after telling the teachers that Doctor Maglio was"fired," said, "Anyone who wishes to leave with DoctorMaglio is free to do so" or "[a]nyone who feels the sameway can go with him" or "Any of you who care toleave with Doctor Maglio are free to do so" or"[a]nyone who wishes is free to leave with him" or"[a]nyone else who wants to leave is free to leave." Thesurrounding circumstances show that the teachers (a)were engaged in a strike, (b) were unlawfully threatenedin their jobs (Dix told the teachers of Rollason's threat toher) as a condition of attending the meeting, (c) were ex-plicitly rebuffed by Rollason who rejected their de-mands, and (d) were told (what they already knew) thatMaglio, known by Rollason to be the strike ringleader,had been fired "and remains fired."Whichever version of Rollason's subsequent words arecredited, it being accepted that the teachers were alreadyon strike, I conclude that the employees were told, in'1 Contrary to General Counsel, it is not the subjective reactions andconclusions of the alleged discriminatees which determine whether Re-spondent's words and actions lead to a conclusion that the employees hadbeen terminated.IO IIn a recent case, Pennypower Shopping News, Inc., 244 NLRB No. 66(1979), the Board added to the traditional language, "reasonably believethat [the strikers] were discharged," an additional phrase as an apparentfurther substantive obligation on General Counsel, "and that reinstate-ment for them was out of the question." Notwithstanding this novel ac-cretion, I do not believe that such additional phraseology represents achange either in the substantive law or the proof of a prima facie case. Inany event, even the latter condition was proven herein.142 REDLANDS CHRISTIAN MIGRANT ASSN.substance, that any striker who sympathized with Mag-lio's position (he had been unlawfully discharged andhad just been again rebuffed when he handed up the listof demands) was as unwelcome to work for Respondentas Maglio had been. It was after this Rollason declara-tion that Cousins and Caleb rose to leave"7with Maglio,demonstrating that, faced with the choice of quitting orgiving up support of the unlawful discharge Maglio, to-gether with the strike and demands to improve theirworking conditions that Maglio championed and in-duced, they would quit. Cousins so testified. They quit.Such a "quit" is a "constructive" discharge. Tricor Prod-ucts Inc., supra; Newport Division of Winrex Knitting MillsInc., supra; Viele & Sons, Inc., supra.I also regard Rollason's statement that such Magliosympathizers "can go with him [Cousins] or were 'freeto leave' with him" (Respondent's witnesses), in anycase, constituted a mere euphemism for "can get out"with him. Cf. Stephens Institute d/b/a Academy of ArtCollege, 241 NLRB 454 (1979). Moreover, such a "sug-gestion" to the teachers, under these circumstances,cannot be reasonably construed as a direction to the al-ready striking Caleb and Cousins to merely continuetheir strike. Rather, with Maglio having been discharged,Rollason was telling his supporters to "leave," or to getout with him; i.e., to sever their employment.In any event, even if Rollason's words were ambigu-ous, I conclude that Caleb and Cousins, with the fate ofMaglio before them, could reasonably resolve Rollason'swords so as to infer that they were discharged if theysupported Maglio. The uncertainty and ambiguity shouldbe resolved against the wrongdoer rather than the vic-tims. Viele & Sons, Inc., 227 NLRB 1940, 1945, and casescited therein. I therefore conclude, in an agreement withthe General Counsel, that the terminations of Cousinsand Caleb on March 15 were not "quit[s]," as apparentlyurged by Respondent. But, instead, the terminations pre-sented the two strikers with an illegally onerous choice,and, under the above-cited cases, were constructive dis-charges in violation of Section 8(a)(l) of the Act.I therefore need not reach or decide General Counsel'salternative theory, inter alia, that, in any event, the strik-ing Caleb and Cousins, joining Maglio's departure,became unfair labor practice strikers even if not dis-charged. I conclude, nevertheless, that any unconditionaloffer to return to work made by the three strikers wouldhave been futile. Lyon & Ryan Ford, Inc., 246 NLRB No.2 (1979). In fact, when Caleb asked for her job back onthe day after the March 15 meeting, Rollason told herthat she had quit, I8 and that there was no job for her. Itis noteworthy that, when Caleb asserted, and Rollason17 Again, it was not until after Mainster saw Caleb and Cousins stand-ing to leave with Maglio that she, not Rollason, retreated from Rollason'suncompromising position in rejecting the demands. I credit Cousins' par-ticularized recollection. In making this factual resolution, I am confidentthat Cousins did not recognize the legal implication in her testimonyMoreover, counsel for Respondent is factually in error in his statement(br.. p. 8) that the only testimony supporting the conclusion that Re-spondent was unwilling to negotiate the grievances with the teacherscame from Maglio. I rely on Cousins' testimonyi8 Thus, even Rollason did not construe Caleb's and Cousins' actionsas a resumption of the strike, but rather he construed their actions as atotal cessation and severance of employment.denied, that she had been "fired," Caleb incredulouslysaid, "Aw, come on now." There was testimony showingthat Caleb was ultimately reemployed by Respondent,but no demonstration of when and under what condi-tions.When on March 22 Cousins, having first called Riverato say that she wanted her job back, asked Rollason forher job, and said that she might not want to return toher job "under the circumstances" of the prior workingconditions, Rollason told her that her pupils had beenreassigned and that the job was no longer available. Thisis not the same as saying that the job had been abolished.UFI Razor Blades, Inc. v. District 65, Wholesale, Retail,Office and Processing Union, affiliated with the DistributiveWorkers of America, 610 F.2d 1018 (2d Cir. 1979). Rolla-son testified that Cousins only said, "Just forget it, I amnot interested in the job." I rejected Rollason's versionand credit Cousins. As in the case where Rollason un-truthfully contradicted Dix's testimony of his threat toher to attend the meeting if she valued her job, hereCousins would not have telephoned Rollason merely tosay "forget it." She telephoned (and Rivera did not con-tradict Cousins) to get her job back.In neither the Caleb nor Cousins case was there a sug-gestion, much less proof, that Rollason or Respondenthad hired replacements for either of them. Thus, regard-less of replacements, Rollason refused to reinstate them.Whatever indecision lurked in Cousins' request for herjob on March 22, Rollason was unequivocal in tellingher, and Caleb on March 16, they had "quit." Thus, as-sunling, arguendo, that Caleb and Cousins were merestrikers on March 16 and 22, then Rollason dischargedthem on those dates when he told them they had "quit."CONCI USIONS OF LAW1. Redlands Christian Migrant Association is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. Commencing March 14, 1979, Respondent's teach-ers, including Domenick Maglio, Karen Lee Cousins,and Relda Caleb, engaged in an economic strike over,and drafted demands on Respondent to rectify, allegedunfavorable working conditions.3. On March 15, 1979, Respondent, in violation of Sec-tion 8(a)(1) of the Act, discharged Domenick Maglio be-cause of his participation in, and his inducement andleadership of his co-employees to engage in, the aforesaideconomic strike.4. On March 15, 1979, Respondent, in violation of Sec-tion 8(a)(1) of the Act, constructively discharged itsstriking employees Karen Lee Cousins and Relda Calebbecause of their support of the unlawfully dischargedDomenick Maglio and their refusal to refrain from en-gaging in activities protected in Section 7 of the Act.5. The above unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent had engaged in certainunfair labor practices, I shall recommend that it cease143 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand desist therefrom and take certain affirmative actionsdesigned to effectuate the policies of the Act.It has been found that Respondent has discriminatedagainst its employees Domenick Maglio, Karen LeeCousins, and Relda Caleb by discharging them on March15, 1979, because they engaged in concerted actions formutual aid and protection in violation of Section 8(a)(1)of the Act. It will therefore be recommended that Re-spondent offer them immediate and full reinstatement totheir former positions or, if such positions no longerexist, to substantially equivalent positions, without preju-dice to their seniority or any other rights and privileges,discharging, if necessary, any replacements hired afterthe date of their unlawful discharges. Respondent shallalso make them whole for any loss of earnings they mayhave suffered as a result of the discrimination againstthem Abilities And Goodwill. Inc., 241 NLRB 27 (1979),by payment of a sum to each equal to that which hewould normally have earned absent the discriminationfrom March 15, 1979, to the date of Respondent's offerof reinstatement, with backpay and interest to be com-puted in accordance with the Board's established stand-ards prescribed in F: W. Woolworth Company, 90 NLRB289 (1950), plus interest as set forth in Isis Plumbing &Heating Co., 138 NLRB 716 (1962), and Florida SteelCorporation, 231 NLRB 651 (1977).Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER 19The Respondent, Redlands Christian Migrant Associ-ation, Ruskin, Florida, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Discharging and refusing to reemploy employeesor otherwise discriminating in regard to their hire, tenureof employment, or any terms or conditions of employ-ment because they have engaged in concerted activitiesfor the purposes of mutual aid or protection.(b) Threatening the discharge of employees becausethey engage in a lawful strike or in protected concertedactivities for the purpose of mutual aid or protection.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights to self-organization, to form, join, or assistany labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purposes of mutual aidor protection as guaranteed in Section 7 of the Act, or torefrain from any and all such activities.2. Take the following affirmative action to effectuatethe policies of the Act:(a) Offer to Domenick Maglio, Karen Lee Cousins,and Relda Caleb immediate and full reinstatement to'' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposestheir former jobs or, if such jobs no longer exist, to sub-stantially eqivalent positions, without prejudice to theirseniority or other rights and privileges, discharging ifnecessary, any replacements hired after the date of theirunlawful discharges on March 15, 1979, and make themwhole for any loss of earnings they may have sufferedby reason of the discrimination against them in themanner set forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its place of business in Ruskin, Florida,copies of the attached notice marked "Appendix."20Copies of said notice, on forms provided by the RegionalDirector for Region 12, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.20 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or refuse to reemployour employees or otherwise discriminate in regardto their hire, tenure or employment, or any termsand conditions of employment because they engagein concerted activities for the purpose of mutual aidor protection.WE WILL NOT threaten any of our employeeswith discharge because they engage in a lawfulstrike or in protected concerted activities for thepurpose of mutual aid or protection.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the Act.WE WILL offer Domenick Maglio, Karen LeeCousins, and Relda Caleb immediate and full rein-statement to their former jobs or, if such jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any other144 REDLANDS CHRISTIAN MIGRANT ASSN.rights and privileges, WE WILL discharge if neces-sary any replacements which we have hired, andWE WILL pay them for any loss of pay they mayhave suffered by reason of our discriminationagainst them, together with interest thereon.REDLANDS CHRISTIAN MIGRANT ASSOCI-ATION145